NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
RAUL BENCOMO,
Petitioner,
V.
DEPARTMENT OF HOMELAND SECURITY,
Respondent.
2011-3106 .
Petition for review of the l\/Ierit Syste1ns Protection
Board in case no. DA0752090332-I-1.
ON MOTION
ORDER
The Depart1nent of Home1and Security moves without
opposition to temporarily treat as confidential the joint
appendix filed in this case
Up0n consideration thereof
IT Is ORDERED THAT:

BENCOMO V. DHS
The motion is g"ranted.
2
FoR THE C0URT
 3 1  /s/ Jan Horbaly
l)ate J an Horbaly
cc: Thomas G. Roth, Esq.
Allison Kidd-Miller, Esq.
Clerk
S21 men
u.s. con
ms F§'B€ri:AiPc'i§i:hs1i:0R
0CT 31 2011
' 1ANH_9RBAl.Y
. CLERK